Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/23/2021 has been entered and fully considered.
Claims 8 and 16 have been amended.
Claims 12-15 and 24 have been cancelled.
Claim 25 is new and fully supported by the original disclosure.
Claims 1-11, 16-23 and 25 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-11, 16-20, 22, 23 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938) in their entirety.  Hereby referred to as TERADA, CARR and KRISTEN.  
Regarding claims 1, 2, 6-11, 16-20, 22, 23 and 25:
TERADA disclose a lubricant capable of exhibiting excellent lubricant performance and hydrolysis resistance (Abstract). The lubricant comprises an ester polyamide obtained by condensing a polyamine containing at least two primary or secondary amino groups, a polycarboxylic acid including at least two carboxyl groups and a monohydric alcohol having four or more carbon atoms.  Terada discloses Formula (I) (see claim 3 of TERADA) having the structural formula:

    PNG
    media_image1.png
    525
    2677
    media_image1.png
    Greyscale

R represents an aliphatic group having 2 to 60 carbon atoms, R1 represents a hydrogen atom, an alkyl group which may have a substituent, R2 represents a linear or cyclic aliphatic linking group or aromatic linking group having a valence of (m + 1) or more, and R3 represents an alkyl group which may have a substituent or an cycloalkyl which may have a substituent. Represents a 
TERADA discloses in claim 13 the lubricant composition containing at least one or two or more media selected from diphenyl ether oil, aromatic ester oil, aliphatic monoester oil, aliphatic diester oil, and polyol ester lubricating oil.
TERADA discloses in para 83 that the lubricant composition has a viscosity at 40 ° C. of 1650 mPa · s or less (i.e. 1650 cSt or less).
TERADA discloses in para 85 the lubricant composition can be prepared by adding a complex ester polyamide composition in an oily medium or an aqueous medium, and dissolving and / or dispersing it. Dissolution and / or dispersion may be performed under heating.  The addition amount of the composite ester polyamide composition is preferably 10% by mass or more with respect to the mass of the oily medium. However, it is not limited to this range, and may be outside the above range as long as the compound is an amount sufficient to exhibit a friction reducing action.  EXAMPLE 1 teaches 7 parts by mass of hexamethylenediamine (PA-5), 67 parts by mass of dimer acid (CA-26: trade name Tsunodim 395) and 26 parts by mass of 2- (2-ethylhexyloxy) ethanol (MA-1) was charged into a reaction vessel with. The mixture was stirred at a liquid temperature of 160 to 200 ° C. for 12 hours. The mixture was allowed to cool to room temperature, and 96 parts by mass of a composite ester polyamide composition PEA-1 was obtained as a yellow transparent liquid.
TERADA does discloses the ester-terminated polyamide of the claimed formula, however TERADA does not teach that it is a thickener.  Thus the examiner is of the position that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical 
TERADA does not explicitly discloses that the lubricating base oil has a viscosity of 5-1000 cSt at 40oC; however CARR does.  
CARR teaches in para [0065] that the process used the components sebacic acid as the polybasic acid and with the acid mixture being composed of iso-pentanoic acid, heptanoic acid and sebacic acid, so that the molar ratio of acid groups derived from monobasic acid to those derived from polybasic acid was 3:1.  The ester base stock had a kinematic viscosity at 40.degree. C. of 28 cSt (lubricating base oil has a viscosity of 5-1000 cSt at 40 C).
Although Modified TERADA in combination with CARR did not state the time in cooling or the percentage of R groups presents, it is the examiner’s position that the disclosure of modified TERADA that the reaction was allowed to cool at ambient temp, would lead a skill artisan to recognize that it was at least 1 sec or more.  The Examiner’s position is that the art cited above possess the claimed compositional elements and therefore will necessarily possess the aforementioned physical qualities of the percentage of R groups as the same formula is disclosed; as “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Papesch, 315 F.2d  (“From the standpoint of patent law, a compound and all its properties are inseparable.”)
Therefore, having the prior art references before the inventors at the time the invention was made it would have been obvious to have used the base stock as disclosed in CARR for the lubricating base oil component disclosed in TERADA if the known imparted properties such as to form  grease were so desired.
Again, KRISTEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.

Claims 3, 4, 5, 8 and 25 are rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938), as applied to claims 1, 2, 6-11, 16-20, 22, 23 and 25 above are hereby incorporated, and further in view of ABRAHAM ET AL. (US PG PUB 20180282654) in their entirety.  Hereby referred to as TERADA, ABRAHAM, CARR and KRISTEN.  
Regarding claims 3, 4, 5, 8 and 25:
Modified TERADA disclosure as described above is hereby incorporated.
Modified TERADA does not explicitly teach wherein the -CO-R2-CO- groups are derived from both dimer acids and diacids, and a molar ratio (A/B) of the -CO-R2-CO- groups derived from the dimer acid (A) to the -CO-R2-CO- groups from the diacid (B) is larger than 1; however ABRAHAM does.
ABRAHAM teaches a lubricant composition of an oil of lubricating viscosity; wherein para [0027] oils of lubricating viscosity may also be defined as specified in the API Guidelines.  In one embodiment the oil of lubricating viscosity may be an API Group II, Group III, Group IV oil, or 
It would have been obvious to a person of ordinary skill in the art to use the ABRAHAM lubricating composition and thickener in TERADA polymerized fatty acid-based polyamide and solvent composition; and the motivation is taught by ABRAHAM wherein on oil of lubricating viscosity (i.e. base oil) is any lubricating oil known per se may be used, such as natural and synthetic oils, oil derived from hydrocracking, hydrogenation, and hydrofinishing, unrefined, refined, re-refined oils, API Group II, Group III, Group IV oil, or mixtures thereof (see para [0026] – [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings modified TERADA, CARR and ABRAHAM to obtain the invention as specified in claims 3, 4, 5, 8 and 24. 
Again, KRISTEN is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Claim 21 is rejected under 103(a) as being obvious over TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938), as applied to claims 1, 2, 6-11, 16-20, 22, 23 and 25 above are hereby incorporated, and as evidence by PAVLIN ET AL. (US PG PUB 20030162938) in their entirety.  Hereby referred to as TERADA, PAVLIN, CARR and KRISTEN.  
Regarding claim 21:
Modified TERADA disclosure as described above is hereby incorporated.
Modified TERADA does not explicitly teach wherein the ester-terminated polyamide has an acid number less than 15; but it is within the scope of Modified TERADA as evident by PAVLIN.  PAVLIN teaches in para [0028] that it is known in the art to use the term "polymerized fatty acid-based polyamides" which refers to polyamides that are prepared, in part, from polymerized fatty acid or reactive equivalents thereof. The polyamides preferably have both low acid number and low amine number. It is in known in the art, the term "low acid number" refers to an acid number of less than 25, preferably less than 20, more preferably less than 15, still more preferably less than 10, and yet still more preferably less than 5. As used herein, "low amine number" refers to an amine number of less than 25, preferably less than 20, more preferably less than 15, still more preferably less than 10, and yet still more preferably less than 5.  
Again, PAVLIN is considered a teaching reference, not a modifying reference.  See MPEP 2112.
Response to Arguments
Applicant's arguments with respect to claim 1-11, 16-20, 21, 22, 23 and 25 have been considered but are moot in view of the new ground(s) of rejection; TERADA ET AL (WO2015016259; cited on IDS filed 9/9/2020) in view of CARR ET AL. (US PG PUB 20100117022) and as evidence by KRISTEN ET AL. (US 4889938).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 connected to R; therefore the ester polyamide taught in TERADA is the same as the ester-terminated polyamide claimed when n is 2, and m is 1 represented by said formula 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

When n=3 there are three such groups connected to R; and n=4, four groups are connected to R and so on.  As stated above R in TERADA corresponds to claimed R3.  R3 in TERADA corresponds to claimed RI.  R2 in TERADA corresponds to claimed R2.  
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Furthermore, the claims recite certain product by process limitations.  The grease composition is defined by the components and therefore is an identifiable product.  The process limitations therefore need not be given patentable weight.  “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the 
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be “essentially free of alkali metal.” The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not “essentially free of alkali metal” and therefore a different and unobvious product.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771